Title: To James Madison from James Monroe, 24 August 1804
From: Monroe, James
To: Madison, James



Dear Sir
London Augt. 24. 1804
On the 21. I desired an interview of Lord Harrowby for the purpose of “ascertaining the sentiments and disposition of his majesty’s govt. on the subjects depending between the two nations” to which I recd. an answer the next day appointing the 29. for the meeting. I expect on that occasion either to conclude the business for the present by a postponment of it, or in case of agreement, to fix the time when it shall be concluded, which will most probably not exceed ten days, from the meeting. I am actually prepared to set out for Spain, which I shall do, as soon as the business here is finished, if no unforseen obstacle occurs of which there is no probability at present. I shall go thro’ France probably by the way of Holland to avoid fleets, armies & other impediments. As I shall write you fully after the proposed interview, I have only to add at present, that I am satisfied that this government has not the inclination or intention, to change the present friendly relations subsisting between the two nations. I am strongly inclined to think that the evidence which the ratification of the proposed amendment of the constitution, by the constitutional majority of the States, presents of the consolidation of our union & republican system of govt., will not fail to produce a good effect here, on the subjects above referr’d to. I am very sincerely your friend & servant
Jas. Monroe
 